10 N.Y.3d 882 (2008)
In the Matter of MICHAEL L., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
ROBERT K. et al., Respondents.
CATHOLIC GUARDIAN SOCIETY, Nonparty Respondent;
RUDOLPH Z. et al., Nonparty Appellants.
Court of Appeals of the State of New York.
Submitted March 31, 2008.
Decided June 3, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.